Exhibit 10.27

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of September 23, 2009,
by and between Heritage Bankshares, Inc., a Virginia corporation (hereinafter
referred to as “Bankshares”), Heritage Bank, a Virginia corporation, and Michael
S. Ives (the “Executive”).

RECITALS

Bankshares and Executive previously entered into an Employment Agreement as of
February 7, 2005 (“Employment Agreement”), which has been amended subsequently;
and

Bankshares and Executive desire to amend the Employment Agreement as further
provided herein.

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, Bankshares and Executive hereby agree that
effective September 23, 2009, Section 4 of the Employment Agreement is hereby
amended to read as follows:

“4. BASE SALARY. Executive shall receive Base Salary (a) at the rate of $200,000
per year during 2009 and (b) at the rate of $400,000 per year for the year
beginning January 1, 2010 and for each year thereafter. Base Salary shall be
payable in substantially equal installments no less frequently than monthly
(less any amounts withheld as required by law or pursuant to any benefits
plan).”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as
specified above.

 

EXECUTIVE /s/ Michael S. Ives Michael S. Ives

 

HERITAGE BANKSHARES, INC. By:   /s/ Peter M. Meredith, Jr.   Chairman of the
Board

 

HERITAGE BANK By:   /s/ Peter M. Meredith, Jr.   Chairman of the Board

 

2